DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0105802).
With regard to claims 1 and 11, Lee teaches:  A user equipment (UE) comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (paragraphs 86-87: see figure 2); and 
at least one processor coupled to the one or more non-transitory computer-readable media (paragraphs 83 and 86-87), the at least one processor configured to execute the computer-executable instructions to (paragraphs 83-87): 
receive a dynamic grant for scheduling a first uplink (UL) resource (see paragraphs 219 and 233: see step 1001 in figure 11 or step 2002 in figure 12); 
determine whether to obtain a first Medium Access Control (MAC) protocol data unit (PDU) for transmission using the first UL resource or to transmit a second MAC PDU before obtaining the first MAC PDU (paragraphs 219-221 and 229-234: step 1003 in figure 11 and PDU 1 and PDU 2 in figure 12:
[0229] In FIG. 12, it is assumed that the number of configured HARQ processes is 2 (e.g., HARQ process (PID) #1 and #2). PDU #1 means the MAC PDU #1, and PDU #2 means the MAC PDU #2.
 [0233] At the time point T2, the UE receives the dynamic grant for the new transmission, and the UE generates a MAC PDU #2. The UE checks whether there is the MAC PDU that has never been transmitted on the CG resource in the HARQ buffer of the HARQ process associated with the HARQ PID #1 indicated by the dynamic grant (S2002). ); and 
transmit the second MAC PDU using the first UL resource if the first UL resource is suitable for transmitting the second MAC PDU  (see paragraphs 224 and 234-236: see step 1007 in figure 11 or see T3 in figure 12).  

    PNG
    media_image1.png
    638
    500
    media_image1.png
    Greyscale

With regard to claims 2 and 12, Lee teaches: wherein, if the first UL resource is not suitable for transmitting the second MAC PDU and if the first UL resource is indicated for a new transmission, obtaining the first MAC PDU comprises generating the first MAC PDU for the new transmission using the first UL resource (paragraphs 197-199, 236-241)

 [0240] Both network and the UE on serving cell operating in the unlicensed spectrum apply Listen-Before-Talk (LBT) before performing a transmission. When LBT is applied, the UE or network listens to/sense the channel to determine whether the channel is free or busy. If the channel is determined to be free (e.g., LBT success), the UE or network may perform the transmission. On the other hand, if the channel is determined to be busy (e.g., LBT failure), it does not perform the transmission.
[0241] Referring to FIG. 12, at the time point T2, the UE still has the MAC PDU #1 to be transmitted on the CG resource for the new transmission, but the network does not know whether the UE has the MAC PDU #1 to be transmitted on the CG resource. This is because the UE did not transmit the MAC PDU #1 on the CG resource at the time T1. As a result, the network may provide a dynamic grant with the same HARQ PID (i.e., ID #1) as the HARQ PID #1 associated with the MAC PDU #1 on the CG resource. )
.  
With regard to claims 3 and 13, Lee  teaches: wherein, if the first UL resource is not suitable for transmitting the second MAC PDU and if the first UL resource is indicated for a retransmission, obtaining the first MAC PDU comprises retrieving the first MAC PDU from a hybrid automatic repeat request (HARQ) buffer associated with a HARQ process of the first UL resource for the retransmission using the first UL resource (paragraphs 237-242: 
[0237] If the UE does not receive the dynamic grant for retransmission of the MAC PDU #1, the UE performs a retransmission on the next available CG resource.
[0242] Referring to FIG. 12, at the time point T3, after transmitting the MAC PDU #2 with the HARQ PID #2 by the UE, the network receives the MAC PDU #2 along with HARQ PID #2 in the UCI transmitted by the UE. Since the HARQ PID #2 included in the UCI is different from the HARQ PID #1 indicated by the dynamic grant provided by the network at the time point T2, the gNB knows that the UE has the MAC PDU #1 associated with the HARQ PID #1. As a result, the gNB may provide a dynamic grant for retransmission of the MAC PDU #1 associated with HARQ PID #1.

.  
With regard to claims 4 and 14, Lee teaches: wherein the first UL resource is suitable for transmitting the second MAC PDU if at least one of the following conditions is satisfied: the second MAC PDU is generated for transmission using a second UL resource scheduled by the dynamic grant; the second UL resource is indicated for a new transmission; the second UL resource is before the first UL resource in a time domain; the size of the first UL resource is equal to or greater than the size of the second UL resource; the second MAC PDU is not transmitted successfully on the second UL resource due to a UL Listen-Before-Talk (LBT) failure; and the second UL resource associated with a second hybrid automatic repeat request (HARQ) process identifier (ID) is different from a first HARQ ID associated with the first UL resource (see figure 12, paragraphs 229-242).  

    PNG
    media_image2.png
    344
    707
    media_image2.png
    Greyscale

With regard to claims 5 and 15, Lee teaches: wherein the second MAC PDU is stored in a HARQ buffer after being generated, and the HARQ buffer is associated with a HARQ process of the second UL resource (paragraphs 208-210, 213 and 220).  
With regard to claims 6 and 16, Lee teaches:  obtain the second MAC PDU from the HARQ buffer for transmission using the first UL resource (see figure 12, paragraphs 229-242).  
With regard to claims 7 and 17, Lee teaches: wherein the dynamic grant further schedules a second UL resource, the first UL resource is immediately after the second UL resource in a time domain (paragraph 242).  
With regard to claims 8 and 18, Lee teaches: wherein the first UL resource and the second UL resource are physical uplink shared channel (PUSCH) resources (paragraphs 203-210: 
[0207] When the UE is configured with the configured uplink configuration, the UE generates a set of UL resources associated with configured uplink grants based on the CG configuration. The UL resources associated with configured uplink grants (called “CG resource(s)” hereinafter) occur in a time domain with periodicity. For each configured uplink grant, a HARQ process is configured for the configured uplink grant.
[0208] For a new transmission, if the UE has a MAC PDU to be transmitted on a CG resource and the CG resource does not overlap with the uplink resource associated with the dynamic grant, the UE performs a HARQ operation for the new transmission.
[0209] When the UE performs the HARQ operation, the UE sets a HARQ PID associated with the CG resource (i.e., PUSCH duration). When the UE sets the HARQ PID, the HARQ PID is a number determined by the network or a number selected by UE itself. ).
With regard to claims 9 and 19, Lee  teaches: wherein a size of the first UL resource is equal to or greater than a size of the second UL resource (paragraphs 207-210 and 230-232).  
With regard to claims 10 and 20, Lee teaches: wherein the dynamic grant is received in downlink control information (DCI) (paragraphs 202-204).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2021/0400710: see figure 4)
Baek et al.  (US 2021/0153173: see figure 5)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/19/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419